Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This allowance office is a response to the papers filed on 06/07/2021.
Claims 1-20 are pending.

Allowable Subject Matter
		Claims 1, 6, and 19 are allowed over prior art of record, respectively.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, the combination of the prior arts fail to disclose:

“a power management integrated circuit (PMIC) disposed in the first housing structure and electrically connected to the processor and the FPCB; a first charging control circuit disposed in the first housing structure and electrically connected to the power management integrated circuit, the processor, the first battery, and the FPCB; and a second charging control circuit disposed in the second housing structure and electrically 

Regarding claims 6 and 19, the combination of the prior arts fail to disclose:

“ a first charging control circuit disposed on one side of the first bracket for limiting input or output current into or from the first battery; a second charging control circuit disposed on one side of the second bracket for limiting input or output current into or from the second battery; identify an operation state of the foldable electronic device; when the operation state is a first operation state, control the first charging control circuit to limit a charging current of the first battery to be in a first specified range, and control the second charging control circuit to limit a charging current of the second battery to be in a second specified range; when the operation state is a second operation state, control the first charging control circuit to limit a discharging current of the first battery to be in a third specified range, and control the second charging control circuit to limit a discharging current of the second battery to be in a fourth specified range; and when the operation state is a third operation state, control the second charging control circuit to interrupt flow of the discharging current of the second battery.”.


Claims 2-5, 7-18, and 20 also allowed as being directly or indirectly dependent of the allowed independent base claim.

The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure listed on the PTO-982 form attached. None of cited/recorded prior arts stands alone of combination with others discloses all limitation required in claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851